PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/853,199
Filing Date: 22 Dec 2017
Appellant(s): Hars, Laszlo



__________________
Andrew T. Spence
Reg. No. 45,699
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 6/30/2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/4/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant alleges, on pages 4-5 of the Appeal Brief, “the specification clearly conveys that the inventor had possession of the claimed invention, including the recitations at issue” and “submits that the Examiner erred in finding claims 1-6, 8-11, 13-18, and 20-23 fail to comply with the written description requirement of 35 U.S.C. § 112(a) because each of the rejected features is either explicitly or inherently supported by the written description as originally filed or is disclosed sufficiently enough to reasonably convey to those having skill in the art that the inventor had possession of the claimed invention.”  
Appellant then alleges, on page 5 of the Appeal Brief, “The Examiner alleges that amended feature ‘receive/receiving a plurality of independent, multi-bit first entropy values’ is not supported by the specification.  This is factual error.”  Appellant continues by alleging “The rejected feature is support by the specification as originally filed in at least, for example, paragraphs [0031], [0032], [0060], and FIG. 3.  Paragraph [0031] states that [i]in some examples, as shown, the system 100 includes a control circuit 101 a hardware source 102 to generate a plurality of independent first entropy values.  The independent first entropy values may include true random numbers, e.g., a sequence of true random bits, generated by the hardware source’ (emphasis added).  Paragraph [0032] provides further examples where ‘the hardware source 102 is configured to provide the plurality of independent first entropy values to a seed generator 103’ (emphasis added).”  
Examiner’s Response: 
This does not provide basis for the subject matter of claim 1 reading “receive a plurality of independent, multi-bit first entropy values”.  The paragraph 31 quotation simply states that plural values may include plural random numbers/a sequence of true random bits.  This is akin to stating “The days of October may include weekends, e.g., Saturdays and Sundays.”  This does not state that each day in October includes multiple Saturdays and/or Sundays.  Rather, it states that the set of days in October include Saturdays and Sundays.  Indeed, any given day can only be, at most, one Saturday or Sunday.  Stating that “The independent first entropy values may include true random numbers, e.g., a sequence of true random bits” means that the set of independent first entropy values may include true random numbers, such set of true random numbers possibly being a sequence of true random bits in the provided example.  Indeed, at its base level, we see that the set of first entropy values includes a sequence of true random bits, implying that each first entropy value is a bit.  In fact, this is supported by the specification.  
For example, paragraph 49 of the specification states “A single counter value, which will be used as one of the first entropy values ... steps are implemented on the 
Paragraph 51 of the specification states that “the counters of n=8 ring oscillators are ordered pseudo-randomly, and 4 such sets of permuted counter values are concatenated as the seed (e.g., a 32-bit sequence).”  This also shows that each bit is input from the ring oscillators independently, then combined, and combined again, with no permutation occurring on any independent, multi-bit fist entropy values.  Each bit is itself an independent entropy value received from an independent ring oscillator of the n=8 ring oscillators.  
The application as originally filed never states that each first entropy value may be a nibble or a byte or anything that would be considered multi-bit.  Rather, the only examples provided in the application as originally filed show that each first entropy value includes a single bit.  
With respect to Appellant’s reliance on paragraph 32, this quotation (i.e., “the hardware source 102 is configured to provide the plurality of independent first entropy values to a seed generator 103”) does not mention any multi-bit first entropy values.  In fact, this appears to include basis for the previous claim limitation, which did not have a 112(a) issue (and read “receive a plurality of independent first entropy values from at least one hardware source”).  The Examiner thanks Appellant for citing a portion of the specification that has explicit support for the previous claim limitation with the multi-bit first entropy values.  
Despite Appellant’s reliance on paragraph 60 and figure 3 of the application, Appellant fails to even mention where Appellant believes either of these provides basis for receiving of independent, multi-bit first entropy values.  Indeed, both paragraph 60 and figure 3 only include support for the previous “receiving a plurality of independent first entropy values from a hardware source” and do not mention that these values are multi-bit.  
Appellant alleges, on page 5 of the Appeal Brief, “Appellant respectfully submits that, as highlighted, the rejected feature, namely, ‘receive/receiving a plurality of independent, multi-bit first entropy values’, has clear and unambiguous support in the specification such that those having ordinary skill in the art would understand that the inventor had possession of the claimed invention.  The plurality of independent first entropy values are generated by the hardware source 102 and then received by the seed generator 103.  The independent first entropy values have multiple bits (i.e., ‘a sequence of true random bits’).  
Examiner’s Response:
To the contrary, as explained above, the specification states that plural values include plural bits, which does not state that each value includes plural bits.  As another analogy, the statement “The files on a CD may include music files, e.g., a sequence of songs” does not mean that each file on the CD includes a sequence of songs.  Rather, this states that the set of files on a CD, in total, may include music files, for example, a 
Despite Appellant’s allegation that “‘receive/receiving a plurality of independent, multi-bit first entropy values’, has clear and unambiguous support in the specification such that those having ordinary skill in the art would understand that the inventor had possession of the claimed invention”, the sentence being relied upon does not unambiguously provide support for this.  In fact, as explained above, it implies a one to one mapping of first entropy values to bits.  Further portions of the specification were cited above that prove that the application as originally filed only includes exemplary basis for each independent, first entropy value being a single bit and never mentions a single independent first entropy value as including multiple bits.  
Appellant alleges, on page 6 of the Appeal Brief, “The Examiner alleges that amended feature ‘apply/applying at least some of them to a function including permuting the at least some of the independent multi-bit first entropy values’ is not supported by the specification.  This is factual error.”  Appellant goes on to allege “The rejected feature is supported by the specification as originally filed in at least, for example, paragraphs [0032], [0038], and [0060] and FIG. 3.  For example, paragraph [0032] states that ‘[t]he seed generator is configured to receive the plurality of independent first entropy values and apply at least some of the plurality of independent first entropy values to a function to generate a second entropy value’ (emphasis added).  the seed generator includes a permutation function.  The seed generator is configured to apply at least some of the plurality of independent first entropy values to the permutation function.  In some examples, the seed generator is configured to divide the plurality of independent first entropy values into multiple groups of independent first entropy values, apply the multiple groups of independent first entropy values to the permutation function to generate permuted groups of entropy values, and concentrate the permuted groups of entropy values to generate the second entropy value’ (emphasis added).”  
Examiner’s Response:
None of this even hints at the independent first entropy values being multi-bit.  Appellant does not even attempt to bring attention to anything that references multiple bits.  The Examiner notes that no 112(a) issue was present with respect to the previous recitation and Appellant appears to simply provide basis for the previous recitation (e.g., “apply at least some of the plurality of independent first entropy values to a permutation function to generate a second entropy value”).  No reference to any multi-bit first entropy values is provided, despite the amendment to multi-bit being the reason for the rejection.  In fact, Appellant appears to be relying on the fact that the independent first entropy values can be combined into a group of multiple of the independent first entropy values prior to applying the permutation function.  However, this is not what the claim states.  The claim states that “at least some of the plurality of independent, multi-bit first entropy values” are applied to the function (and these are the same independent, multi-bit first entropy values that were received from the at least one hardware source, which 
Appellant then alleges, on pages 6-7 of the Appeal Brief, “as highlighted by the sections above, the rejected feature, namely, ‘apply/applying at least some of them to a function including permuting the at least some of the independent multi-bit first entropy values’, has clear and unambiguous support in the specification such that those having ordinary skill in the art would understand that the inventor had possession of the claimed invention.  At least some of the plurality of independent, multi-bit first entropy values are applied to a function to generate a second entropy value.  In some examples or embodiments of the claimed system, the seed generator 103 includes a permutation function, the function that the independent, multi-bit first entropy values are applied to.  Among other things, the permutation function is configured to ‘generate permuted groups of entropy values, and concentrate the permuted groups of entropy values to generate the second entropy value.’”  
Examiner’s Response:
This makes clear that Appellant is attempting to rely on the combining of first entropy values into groups of multiple first entropy values as basis for each first entropy value including multiple bits.  However, as explained above, this is not the case.  Receiving first entropy values from a hardware source and then combining them does not at all provide basis for the same first entropy values received from the hardware source being multi-bit.  Indeed, this shows that only when combined into a group does 
Again, paragraph 60 and figure 3 are cited by Appellant, but no specific subject matter is pointed to in either as allegedly providing basis for applying at least some of the plurality of independent, multi-bit first entropy values to the claimed function.  As above, neither paragraph 60 and figure 3 makes any reference to the independent first entropy values being multi-bit.  Indeed, paragraph 60 states “At block 302, the method includes applying at least some of the plurality of independent first entropy values to a function of a seed generator 103 to generate a second entropy value.”  This does not include any reference to these values being multi-bit and, rather, as above, simply includes basis for the non-amended limitation, which did not have a 112(a) rejection.  
Appellant goes on, on pages 7-13 of the Appeal Brief, to provide the same form of analysis for each other limitation that was rejected based on the application as originally filed not mentioning that the specific subject matter was performed with respect to independent first entropy values that are described as multi-bit.  
Examiner’s Response:
Appellant cites paragraphs 31, 32, and 36-40 as allegedly providing basis for the subject matter being argued.  Paragraph 31 has been discussed above and does not provide basis for the independent first entropy values being multi-bit.  In fact, as explained above, at best, paragraph 31 provides a one-to-one mapping between independent first entropy values and bits.  

As above, Appellant’s citations appear to provide basis for the previous, non-amended versions of the claim limitations, that did not include the “multi-bit” language, but do not ever provide basis for the independent first entropy values each including multiple bits.  
Appellant alleges, on page 14 of the Appeal Brief, “With respect to claim 1, the Examiner states that the feature ‘the system caused to apply at least some of the plurality of independent, multi-bit first entropy values and a secret key to the function to generate the second entropy value’ has insufficient antecedent basis.  However, the Examiner does not state which particular portion(s) of this feature lacks antecedent basis nor does the Examiner give any direction as to what the Examiner is looking for.”  
Examiner’s Response:
It is the entirety of “the system caused to apply at least some of the plurality of independent, multi-bit first entropy values and a secret key to the function to generate the second entropy value” that fails to have antecedent basis.  No such specific “system caused to apply at least some of the plurality of independent, multi-bit first entropy values and a secret key to the function to generate the second entropy value” has been set forth in the claim prior to this point.  Therefore, the claim cannot refer to “the system ...” that has not yet been referenced.  
The issue here appears to be awkward wording.  Previously, the claim was fine and had no 112(b) rejection when this limitation read “wherein the one or more logic circuits being caused to apply at least some of the plurality of independent first entropy 
However, with the unprompted, unnecessary, and confusing amendment that now states “wherein the system caused to apply ... to the function ... includes the system caused to apply ... a secret key to the function”, the second system referenced in this limitation (“the system caused to apply ... a secret key to the function”) has not yet been brought up in the claim and, therefore, cannot be referenced as “the system caused to apply ... a secret key to the function”.  
It appears as though the limitation is simply missing a word or phrase.  For example, adding the single word “being” would suffice: “wherein the system caused to apply at least some of the plurality of independent, multi-bit first entropy values to the function includes the system being caused to apply at least some of the plurality of independent, multi-bit first entropy values and a secret key to the function to generate the second entropy value”.  Another simple fix would be to revert to the previously fine claim language and instead state “wherein the one or more logic circuits being caused to... includes being configured to...” or similar language.  
With respect to Appellant’s admonition that the Examiner does not given any direction as to what the Examiner is looking for, the Examiner notes that, since the previous claims had no issue, it was clear that reverting to language similar to the previous claims would suffice to fix the issue.  Furthermore, one of ordinary skill in the 
Appellant goes on to allege, on page 14 of the Appeal Brief, “Appellant respectfully submits that each of the elements requiring antecedent basis in this feature has such basis earlier in the claim.  For example, ‘the system’ has antecedent basis in line one of claim 1 where ‘A system for providing security...’ is recited.”  
Examiner’s Response:
However, this portion of the claim does not just refer to “the system”.  Normal claim drafting would provide a reference to the claimed system along the lines of “wherein the system is further configured to [perform a function]”.  However, this is not what is being done here.  Appellant is attempting to refer to “the system caused to apply at least one of the plurality of independent, multi-bit first entropy values and a secret key to the function to generate the second entropy value”.  However, this specific system does not have antecedent basis until after this limitation.  
The Examiner notes that the entire purpose of this 4 line limitation is to modify the apply limitation of claim 1 to read “apply at least some of the plurality of independent, multi-bit first entropy values and a secret key to a function to generate a second entropy value, the function including a permutation function to permute the at least some of the independent, multi-bit first entropy values”.  That is, the entire 4 lines 
The Examiner believes that the issue here arises from the fact that Appellant is claiming “A system” in an entirely functional fashion.  While the preamble of claim 1 reads “A system for providing security in a computer system, the system comprising one or more logic circuits configured to cause the system to at least:”, the claim body then simply lists method steps.  Had Appellant claimed the system as physical/hardware components, it would have been much easier to reference a previous component of the system and state that the component is further configured with additional function or structure.  However, the claims appear to be attempting to feign physicality by referencing “the system caused to...”, however prior to this recitation, there was no system caused to do [the function].
Multiple examples of ways to easily fix the issue are provided above, however, many other fixes are possible, including various ways of formatting the claim as an actual device with actual physical components instead of purely functional claiming.  
Appellant, on page 14 of the Appeal Brief, goes on to allege that “[T]he function’ finds antecedent basis in lines 5-6 of claim 1 ... ‘the plurality of independent, multi-bit first entropy values’ has antecedent basis in line 3 of pending claim 1 ... ‘the second entropy value’ has antecedent basis in line 6 of claim 1”.  
Examiner’s Response:
None of these are the issue.  Had one of these been the issue, such as “the function”, for example, there would have been a 112(b) rejection reading:

However, claim 1 did not have this issue.  Claim 1’s issue is that “the system caused to apply at least some of the plurality of independent, multi-bit first entropy values and a secret key to the function to generate the second entropy value” does not have antecedent basis.  Since Appellant’s further allegations do not provide any reference to this specific system, Appellant’s further allegations are moot.  The examiner also recommends not writing in past tense for a structural claim since nothing has happened yet in the claim.
Appellant, on pages 14-16 of the Appeal Brief, provides the same arguments for claims 2-6 and 8-11.  
Examiner’s Response:
The above arguments apply for each of these.  Taking claim 2 as an example, nowhere does claim 1 or 2 include antecedent basis for “the system caused to produce the block of ciphertext or message authentication code with a key composed of or derived from the random number”, since such a specific system has not yet been set forth.  The same arguments apply for each of these claims, rejections, and arguments in the Appeal Brief.  It’s unclear if Appellant is misunderstanding the English language of this phrase rejected, and thinks there is an “is” between “system” and “caused” (so that it would read “the system is caused to produce…”, which would be fine).  However, there is no “is” in this clause.  Instead the phrase reads “the system caused to produce…” which means “the system [that was] caused to produce …”  in the English language.
Appellant alleges, on page 17 of the Appeal Brief, “In the final Office Action dated March 4, 2021, the Examiner relies on Kaplan in view of Atsumi for teaching ‘apply at least some of the plurality of independent, multi-bit first entropy values to a function to generate a second entropy value, the function including a permutation function to permute the at least some of the independent, multi-bit first entropy values,’ as recited in pending claim 1.  This is factual error.”  
Examiner’s Response:
This is not quite correct, as the entire combination of Kaplan in view of Mildh and Atsumi was used to reject this subject matter.  
In fact, Mildh is cited on page 10 of the referenced office action as disclosing “the system caused to apply at least some of the plurality of independent, first entropy values and a secret key to the function to generate the second entropy value”.  Since Appellant has provided no argument against Mildh, it is clear that Mildh indisputably discloses this subject matter.  
Appellant, on pages 17-18 of the Appeal Brief, summarizes a portion of the rejection of claim 1 using Kaplan and Atsumi.  Appellant then quotes paragraph 25 of Kaplan and alleges “That is, Kaplan is directed to a random number generator including an entropy source with ring oscillators RO0 – RO15 that provide raw entropy to an entropy accumulator.”  
Examiner’s Response:
The Examiner thanks Appellant for admitting that Kaplan discloses receiving a plurality of first entropy values from at least one hardware source.  
Appellant continues by alleging, on page 18 of the Appeal Brief, “But Kaplan does not teach or suggest that its ring oscillators provide independent, multi-bit first entropy values.  Instead, Kaplan’s ring oscillators each provide a respective bit of the raw entropy accumulator.”  
Examiner’s Response:
Kaplan is not cited as disclosing that the independent first entropy values are multi-bit.  In response to Appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
The Examiner notes that, as discussed above, the application as originally filed includes the exact same disclosure as Appellant admits is within Kaplan.  For example, paragraph 49 of the specification states “A single counter value, which will be used as one of the first entropy values ... steps are implemented on the ring oscillator to provide a sequence of k independent counter values, e.g., a sequence of k bits.”  This clearly shows that a ring oscillator provides a sequence of k bits, each of which correlates to a single counter value, which is itself used as one of the first entropy values.  The Examiner thanks Appellant for proving that Kaplan had already invented what actually has basis in the application as originally filed with respect to this limitation.  
Appellant goes on to allege, on page 18 of the Appeal Brief, “To remedy this deficiency of Kaplan, the Examiner cites to paragraphs [0153] and [0308]-[0310] of Atsumi.  The Examiner argues that because these paragraphs of Atsumi teach random multi-bit entropy values are applied to a function is rendered obvious by a combination of Kaplan, as modified by Mildh, and Atsumi.  However, Appellant respectfully disagrees.  The Background section of Kaplan at paragraph [0002] states that ‘[a]n ideal random number generator provides a stream of uniformly distributed, non-deterministic, independent bits having high entropy.’  In other words, Kaplan teaches away from multi-bit entropy values because such entropy values would not be ideal as per Kaplan.”  
Examiner’s Response:
With respect to Appellant’s belief that “multi-bit entropy values ... would not be ideal as per Kaplan”, this is not what Kaplan’s paragraph 2 states.  Kaplan’s paragraph 2 states that an ideal random number generator would provide a stream of uniformly distributed, non-deterministic, independent bits having high entropy.  This is the output provided by the random number generator (RNG), not the input.  Kaplan does not state that inputs from ring oscillators must be a stream of uniformly distributed, non-deterministic, independent bits having high entropy.  Rather, at the end of random number generation, of which ring oscillators may provide inputs to further functions, an ideal RNG will provide/output a stream of uniformly distributed, non-deterministic, independent bits having high entropy.  
Appellant is arguing that the inputs to Kaplan’s RNG must meet a description of an ideal RNG’s outputs, which is simply an incorrect comparison.  Nowhere does Kaplan state that ring oscillator inputs are themselves the output of some ideal RNG nor would one of ordinary skill in the art believe that inputs are equivalent to outputs.  In multiple stages of processing prior to being output as a random number.  A quick look at figure 1, which is on the front of Kaplan’s publication will show that the ring oscillators’ entropy bits are fed into the entropy accumulator, which itself has multiple components that process the data, such processed data then being input to the DRBG for further processing prior to finally arriving at the random number FIFO.  
In no way does a statement that an ideal RNG provides a stream of uniformly distributed, non-deterministic, independent bits having high entropy teach away from what the inputs to such an RNG may be.  Appellant’s entire argument is based on Appellant’s incorrect interpretation that inputs are identical to outputs.  Thus, it is clear that this is an erroneous allegation.  
Furthermore, Kaplan does not actually state that the RNG provided in the detailed description is an ideal RNG, nor has Appellant shown anywhere where Kaplan states that an ideal RNG was invented in the Kaplan publication.  Therefore, any statements regarding what an ideal RNG would provide do not teach away from combinations with what Kaplan actually invented.  Indeed, if an ideal RNG was already out there, then there would not be much point in spending money on further research in RNG’s.  
Moreover, as MPEP 2145.X.D.1 states, “a prior art reference that ‘teaches away’ from the claimed invention is a significant factor to be considered in determining obviousness; however, ‘the nature of the teaching is highly relevant and must be weighed in substance. A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).”  In the instant case, it is clear that Kaplan had contemplated RNGs with multi-bit outputs, since the only way that Kaplan could have determined that an ideal RNG would provide a stream of uniformly distributed, non-deterministic, independent bits having high entropy would be to consider multi-bit values.  Without considering multi-bit values and determining them to be inferior as RNG outputs, Kaplan could not possibly have determined that an ideal RNG would output independent bits.  Therefore, even though Kaplan’s discussion of an ideal RNG’s outputs is not relevant to the inputs to an RNG from a ring oscillator, Kaplan already contemplates multiple dependent bit outputs as being less ideal than independent bit outputs.  
Furthermore, Kaplan does not state that one cannot provide multi-bit inputs to an RNG, nor has Appellant provided any reference to such a statement.  
The Examiner notes that Kaplan takes in a sequence of bits from ring oscillators, much like the instant application, and then performs functions on that sequence of bits.  While each bit is independent in Kaplan, since each bit is not dependent on the other bits in the sequence, any set of multiple bits is also independent, since any set of multiple bits is not dependent on any other bits in the sequence.  Therefore, any set of 2, 4, 8, or however many bits in the sequence of bits input from the ring oscillators will be independent.  Thus, Kaplan actually already provides for any subset of bits in the inputs from the ring oscillators to be independent.  They are also entropy values, as explicitly shown in figure 1, for example, since they are referenced as “entropy bits”.  The outputs from the ring oscillators going into entropy accumulator 110 include 16 bits.  The set of bits 0-1 are independent from all other bits in the sequence.  The set of bits 
Therefore, when combined with Atsumi, the set of multiple bits that Atsumi uses (e.g., a byte of 8 bits) is independent from all other bits being input to the RNG of the combination.  Atsumi explicitly states that “not only bits {0, 1} of m=2 but also a greater unit, for example, bytes {0000_0000, 0000_0001, 0000_0010, ..., 1111_1111} of m=8 can be used in the elements of X(i)” in cited paragraph 153.  This explicitly shows that either bits or bytes may be used.  Cited paragraph 308 then states “the seed shift circuit 313 performs an operation of shifting the value of a seed input from the seed selection circuit 312 in units of bytes.”  This clearly shows shifting random bytes, which are independent, multi-bit entropy values.  Paragraph 310 states that “the output bit rotation circuit 315 first divides a pseudorandom sequence input from the pseudorandom sequence generation circuit 314 in units of bytes and lines up the divisions for each page.”  This also clearly shows independent, multi-bit entropy values.  
When combined with Kaplan, the combination results in use of either independent bits or bytes in the RNG, since Atsumi provides both options.  
Appellant has provided no argument against Atsumi’s teachings or the combination as a whole and, rather, only argues Kaplan with respect to an erroneous interpretation of paragraph 2.  Therefore, Appellant is clearly incorrect that Kaplan 
Appellant then alleges, on page 18 of the Appeal Brief, “Thus, Appellant respectfully submits that those having ordinary skill in the art would not think it obvious to modify Kaplan with the teachings of Atsumi because Kaplan specifically says that an ideal random number generator would provide independent bits having high entropy, not multi-bit values as the Examiner argues.  Therefore, Appellant respectfully submits that the Examiner’s findings are factual error.”  
Examiner’s Response:
Despite Appellant’s belief that the Examiner argues that an ideal random number generator would provide multi-bit values, this is incorrect.  The combination results in inputs to the RNG being multi-bit values, not the outputs, as Appellant erroneously alleges.  Appellant’s entire argument against the combination here is faulty since Appellant is conflating inputs to an RNG with outputs from an RNG.  
Appellant alleges, on page 18 of the Appeal Brief, “In the final Office Action dated March 4, 2021, the Examiner relies on Kaplan for teaching ‘apply at least some of the plurality of independent, multi-bit first entropy values to a function to generate a second entropy values, the function including a permutation function to permute the at least some of the independent, multi-bit entropy values,’ as recited in pending claim 1.  This is factual error.”  
Examiner’s Response:

Apply at least some of the plurality of independent, first entropy values to a function to generate a second entropy value, the function including a permutation function to permute the at least some of the independent, first entropy values (Exemplary Citations: for example, Abstract, Paragraphs 15-17, 23, 25-32, 34-36, and associated figures; LFSR, buffer, DRBG, etc., taking in the random bits from the entropy source and performing any function thereon, such as feedback, SHA, AES, etc., as examples; shifting in a shift register, for example);
Appellant is arguing a rejection that was not made (i.e., that Kaplan disclosed that the independent first entropy values are multi-bit).  Therefore, Appellant’s allegation is clearly erroneous.  
Appellant alleges, on page 19 of the Appeal Brief, “The Examiner appears to rely on a linear feedback shift register (LFSR) in Kaplan’s entropy accumulator as corresponding to the permutation function.  This is factual error.  Appellant acknowledges that during patent examination, the pending claims are given their broadest reasonable interpretation.  MPEP § 2111.  But this interpretation must also be consistent with the specification as it would be understood by one skilled in the art.”  Appellant then cites case law and alleges “under the broadest reasonable interpretation, in light of the pending specification, a permutation is a rearrangement of 
Examiner’s Response:
Indeed, a permutation is a rearrangement of elements of a set.  This is very similar to the definitions provided during prosecution by the Examiner.  
Appellant goes on to allege, on page 19 of the Appeal Brief, “Importantly, the elements of the set are themselves the same in the permutation of the set.”  
Examiner’s Response:
This is not a requirement of a permutation function.  Indeed, Appellant fails to cite anything in the application as originally filed that changes the ordinary meaning of permutation function to include this special definition.  Appellant only cites paragraph 54 in defense of Appellant’s erroneous definition.  However, Appellant fails to even provide a quotation there from in support of this definition.  
Paragraph 54 only discusses “An exemplary pseudorandom permutation” that “is known as Knuth’s shuffle”.  However, claim 1, for example, does not include this specific permutation function known as Knuth’s shuffle.  It appears as though Appellant is attempting to allege that claim 1 must be interpreted as including Knuth’s shuffle as the permutation function.  However, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
To have a special definition, the application must explicitly state a definition that is required by what is being defined.  Simply providing an example of a permutation function that is not required by the claims does not provide a special definition of 
Moreover, Appellant’s previous dependent claims required the permutation function to change the elements.  For example, claim 1 of the claim set dated 5/6/2020 stated “apply at least some of the plurality of independent first entropy values to a permutation function to generate a second entropy value”.  Claim 9 then stated that “the function further includes a hash function”.  The only function in claim 1 was the permutation function just referenced.  One of ordinary skill in the art understands that a hash function changes the bits of data into a hash thereof.  The previous claims required that the permutation function included a hash function.  Therefore, a permutation function cannot be interpreted as Appellant now espouses.  
Appellant continues by alleging, on pages 19-20 of the Appeal Brief, “This is not the case with a LFSR that ‘performs an XOR operation on the bits of the input entropy 102 and the bits stored in the LFSR111.’  Kaplan, para. [0016].”  Appellant then alleges “In the Office Action dated March 4, 2021, the Examiner argues that the broadest reasonable interpretation of permutation includes the dictionary definition of permutation.  Specifically, the Examiner argues that permutation is defined as:” and cites the Examiner’s reference to the definition of permutation from Merriam Webster (provided in the NPL document in the file dated 2/24/2020).  
Examiner’s Response:
This is a bit misleading, since the Merriam Webster definition of permutation was first set forth in the office action dated 2/24/2020.  This was in response to the first reply 
Since the instant application provides no special definition of permutation, the dictionary definition thereof was taken as the broadest reasonable interpretation.  This definition is provided on page 20 of the Appeal Brief and define permutation, in part, as “often major or fundamental change (as in character or condition) based primarily on rearrangement of existent elements”.  Nothing in the definition of permutation prohibits any elements from being changed during the permutation, nor does Appellant even argue that this is the case.  
Appellant alleges, on page 20 of the Appeal Brief, “including these definitions of permutation runs afoul of the broadest reasonable interpretation rules because these definitions are not consistent with the exemplary permutation functions given in the specification on paragraph [0054].”  
Examiner’s Response:
Appellant is arguing that an example of subject matter in the specification somehow forms a special definition.  This is clearly not the case, since a special definition must be made exceptionally clear to change the broadest reasonable interpretation of a term.  Appellant still has not referenced any language in paragraph 54 
Appellant alleges, on page 20 of the Appeal Brief, “Appellant maintains that Kaplan’s LFSR performing an XOR operation on the bits of the input entropy 102 is not a permutation function as defined in the specification of the pending application.  Therefore, Appellant respectfully submits that the Examiner’s findings are factual error.”  
Examiner’s Response:
As described above, the Examiner has properly interpreted permutation and permutation function under permutation’s broadest reasonable interpretation to include a dictionary definition of the term, since the application does not prohibit this definition or define permutation in a way other than defined by Merriam Webster.  
However, even if Appellant were to amend the claim or specification to state that permutation functions cannot change any elements of the set, Kaplan still teaches such a permutation function.  
Claim 1 states “apply at least some of the plurality of independent, multi-bit entropy values to a function to generate a second entropy value, the function including a permutation function to permute the at least some of the independent, multi-bit entropy values”.  Since Kaplan is not cited as disclosing multi-bit, that portion of this subject matter will be removed from this discussion.  As discussed above, Atsumi discloses this subject matter and Appellant has provided no argument against Atsumi’s disclosure thereof.  
at least some of the entropy values are applied to a function, and where the function includes a permutation function that permutes some bits.  Therefore, the claimed function is a function that could include any number of additional functions other than the permutation function.  Indeed, dependent claims describe that the function includes functions which change the input elements, such as a bit mixer in claim 10 and a hash function in claim 9.  Thus, the function of claim 1 is actually required to change the input elements in some claims.  
Appellant admits that Kaplan discloses an LFSR.  This stands for linear feedback shift register.  Part of the acronym is “shift”.  A shift is a permutation, since it provides a rearrangement of existent elements.  Whether or not an XOR is also performed is insignificant, since the function that overall includes an XOR and a shift includes this shift/permutation.  A feedback is also involved here that feeds back one end of the register to the other end of the register when the shifted value is shifted off the register.  Therefore, this LFSR certainly rearranged the elements within the LFSR and, thus, the LFSR’s function includes a permutation function.  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Jeffrey D. Popham/Primary Examiner, Art Unit 2432                                                                                                                                                                                                        
Conferees:
/CHRISTOPHER C HARRIS/Primary Examiner, Art Unit 2432  
                                                                                                                                                                                                      /Jeffrey Nickerson/                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.